PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent Answer.
*174Claimant brought this action to recover reimbursement for services rendered as a Special Assistant Attorney General. Claimant was appointed by respondent to assist the Prosecuting Attorney for Marshall County in the prosecution of inmates for the prison uprising which occurred during the period of January 1 through January 3, 1986. Claimant alleges a balance due and owing in the amount of $5,600.50. The invoice of these services was not processed for payment in the proper fiscal year.
Respondent filed an Answer stating that this claim is valid and that the amount is fair and reasonable for the services rendered. Respondent also stated that there were sufficient funds available within the proper fiscal year with which the claim could have been paid.
In view of the foregoing, the Court makes an award to the claimant in the amount sought.
Award of $5,600.50.